DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 18, 20, 23 and 24 are directed to a computer-implemented comprising receiving data, analyzing data, and providing recommendations to a user device. Claims 18, 20, 23 and 24 are directed to “one or more computer-readable storage mediums storing computer-executable instructions that when executed control the one or more computing systems”.  The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 14-21, 23-25,39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trayanova et al [US 2017/0319278]
Claim 14.    A method performed by one or more computing systems for generating a mapping function to map patient information of a patient to an ablation pattern for treating arrhythmia of the patient (the patient atrial fibrillation AF ablation treatment plane, see Figs. 1, 11A-11G, para [0075, 0085]), the method comprising:
accessing ablation pattern simulations, each ablation pattern simulation generated based on a simulated source configuration and an ablation pattern, the simulated source configuration including a simulated source location for each ablation pattern simulation (the personalized computer stimulation in the fibrotic substrate is perpetuated by RDs in regions per patient and with the target/specific ablation fibrosis AF spatial patterns 30 AF and including a plurality of localized regions within the portion of the atrial region of the subject’s heart and the electrical simulated 30 AF induction protocols, see Fig. 17, para [0012, 0087, 0098, 0127]);
rendered PsAF non-inducible in all four models, including the example shown in FIG. 17. FIG. 17 shows simulated ablation (purple) of the confined region within which persistent phase singularities (gold) meandered. As shown in the inset, PsAF could no longer be induced by the pacing protocol applied in FIG. 16A. These findings show that the dynamic locations of persistent phase singularities are the optimal PsAF ablation targets, see Figs. 16, 17, para [0196]); and
labeling the simulated feature vector with the simulated source location and the ablation pattern of that ablation pattern simulation (the recognition of specific structural features derived from LGE-MRI (sites with high FE and FD) might also be a prognostic marker or label for PsAF outcomes, see Figs. 15E, 15D, 18, para [0136, 0194, 0197]); and
training a classifier using the feature vectors and labels as training data (the vector machine learning/training algorithm, see Figs. 6, 7, para [0106]).

Claim 15.    The method of claim 14 further comprising: generating a patient feature vector with features based on a patient source configuration of the patient but not based on a source location and a feature based on a patient cardiogram of the patient (the support vector machine learning algorithm for the training sets, see Figs. 6, 7, para [0106]); and applying the classifier to the patient feature vector to identify a source location and an ablation pattern for treating the patient (the machine learning algorithms 

Claim 16.    The method of claim 15 further comprising outputting an indication of the identified source location and the identified ablation pattern for treating the patient (the machine learning algorithms identifies the best classified RD-PS and non-RD-PS region and their locations, see para [0121]).

Claim 17.    The method of claim 16 wherein the patient is treated using stereotactic body radiation therapy (the late gadolinium enhancement magnetic resonance imaging LGE-MRI scanner or MRI scanner generate 3D models, see para [0080, 0087, 0137]).

Claim 18.    One or more computing systems for identifying an ablation pattern for a heart of a patient, the computing system comprising: one or more computer-readable storage mediums storing computer-executable instructions (see para [0079]) that when executed control the one or more computing systems to:
identify a simulated cardiogram generated from a non-ablation pattern simulation of a model library of non-ablation pattern simulations, each non-ablation pattern simulation generated based on a computational model of the heart and a heart configuration that includes a simulated source location; identify an ablation pattern and a simulated source location associated with the simulated cardiogram, the ablation pattern associated with an ablation pattern simulation generated based on a computational model of the heart, based on a heart configuration that includes a source location, and 

Claim 19.    The one or more computing systems of claim 18 wherein the ablation therapy is for treating an arrhythmia (see para [0009, 0011]).

Claim 20.    The one or more computing systems of claim 18 wherein the computer-executable instructions to direct an ablation therapy output to an ablation device an indication of the identified simulated source location and the identified ablation pattern (as cited in respect to the method claim 14 above and wherein the computer-executable code including instructions, see para [0010]).

Claim 21.    The one or more computing systems of claim 20 wherein the ablation device is a stereotactic body radiation therapy device (the late gadolinium enhancement magnetic resonance imaging LGE-MRI scanner or MRI scanner generate 3D models, see para [0080, 0087, 0137]).



Claim 24.    The one or more computing systems of claim 18 wherein the computer-executable instructions to identify an ablation pattern identify multiple ablation
patterns and the instructions to direct an ablation therapy output an indication of the identified simulated source location and the identified ablation patterns (as cited in respect to claims 14, 18 and 20 above, and including identifying theses targets and analyzing patient-specific fibrosis patters, see Figs. 15A to 15D, para [0077, 0121]).

Claim 25.    The one or more computing systems of claim 18 wherein the heart configuration includes an anatomical parameter derived from an image of the patient collected as part of the ablation therapy (the anatomical mapping or the MRI images, see Figs. 1-3, para [0077, 0093]).

Claim 39.    A method for generating a model library of simulations of electrical activations of a heart, the method comprising: accessing simulated heart configurations that include a simulated source location and an ablation pattern; for each simulated heart configuration, running a simulation based on the simulated heart configuration; and designating the simulation as being successful when the simulation does not result in an arrhythmia (as cited in respect to claim 14 above, and wherein there is no induce .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanova et al [US 2017/0319278] in view of Coates et al [US 2019/0223946] 
Claim 22.    Trayanova et al fails to disclose the ablation device is a neuromodulation device.  However, Trayanova et al discloses the system and method for providing AF ablation treatment plan and/or catheter ablation includes receiving imaging data from at least one of MRI, CT, PET image data or a 3D Patient-Specific Atrial Models from LGE –MRI.  Cardiac magnetic resonance was performed on a 1.5 T scanner (Magnetom Avanto, Siemens Medical Systems, Erlangen, Germany) equipped with a 32 channel cardiac coil. LGE -MRI was performed 15 min after the administration of gadolinium chelates using a 3D, ECG-gated, respiratory-navigated, and inversion recovery-prepared Turbo Fast Low Angle Shot sequence with fat saturation.  In the resulting images, the biatrial wall was manually contoured and LGE and non-LGE regions were segmented using an adaptive histogram thresholding algorithm (see para [0007, 0092]).  
Coates et al suggests that the systems and methods for neuromodulation therapy 120 can include intravascularly positioning a plurality of ablation electrodes within a blood vessel lumen at a treatment site. The method can include analyzing a renal neuromodulation target site of a patient to obtain patient-specific data related to the renal neuromodulation target site, and based on the patient specific data, delivering neuromodulation treatment to the patient via one or more of the ablation electrodes 124, see Figs. 1, 8, abstract, para [0061, 0067]).  The medical image system 246 includes at least one of a fluoroscopy system, a computer aided tomography (CT) scan system, a magnetic resonance imaging (MRI) system, a positron emission tomography (PET) scan system, an electrical impedance tomography (EIT) system, an ultrasound system, or an optical imaging system (see Fig. 14, para [0164]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the CT or MRI neuromoduation therapy system of Coates et al for the catheter ablation with CT or MRI scanner of Trayanova et al for providing multiple treatments and greater advancing to delivering neuromodulation treatment to efficaciously treat hypertension, heart failure, acute myocardial, infarction, etc. see Coates et al, para [0075]).

Claim 26.    A method of treating a heart of a patient, comprising: identifying a source location within the heart of the patient and an ablation pattern, the identifying based on ablation pattern simulations, each ablation pattern simulation based on a rotor location (the RD rotors and roto mapping FIRM, see para [0086, 0191]) and an ablation pattern wherein the identifying is based on a patient cardiogram of the patient (as cited in Trayanova et al and Coates et al in respect to claims 22 above).

Claim 27.    The method of claim 26 wherein the neuromodulation device is an ablation catheter and applying energy to the target site comprises applying radio frequency energy that ablates neural or myocardial structures at the target site (the catheter ablation and the RF ablation, see para [0075]).

Claim 28.    The method of claim 26 wherein the neuromodulation device is a cryoablation catheter and applying energy to the target site comprises applying cooling energy that cryoablates neural or myocardial structures at the target site (as the combination of the neuromodulation device and treatment between Trayanova et al and Coates et al in respect to claims 22 and 26 above, and including the cryoablation catheter, see Trayanova et al para [0075]) and neuromodulating cooling, see Coates et al, para [0077, 0146]).

Claim 29.    The method of claim 26 wherein the neuromodulation device comprises an implantable pulse generator (the pacing sites or prognostic markers, see Figs. 3-5, para [0136]) and applying energy to the target site comprises applying electrical energy to neural or myocardial structures at the target site (as the combination of the Trayanova et al and Coates et al in respect to claims 22 and 26 above, and including the myocardial fiber orientations, see para [0092]).

Claim 30.    The method of claim 26 wherein the neuromodulation device comprises a stereotactic body radiation therapy device and applying energy to the target site comprises applying radiation to neural or myocardial structures at the target site (as the combination of the neuromodulation device and treatment between Trayanova et al and Coates et al in respect to claims 22 and 17 above).

Claim 31.    A method of treating a patient, comprising: identifying a source location of an arrhythmia within the heart of the patient and an ablation pattern by directing a computing system to: identify a simulated cardiogram that is similar to a patient cardiogram of the patient, the simulated cardiogram generated from a nonablation pattern simulation of a model library of non-ablation pattern simulations, each non-ablation pattern simulation generated based on a computational model of the heart and a simulated heart configuration that includes a simulated source location, each heart configuration of a simulation mapped to a simulated cardiogram generated based on the simulation; and identify a simulated source location and an ablation pattern based on the identified simulated cardiogram, the simulated source location and the ablation pattern used in generating an ablation pattern simulation, the ablation pattern simulation generated based on the computational model of the heart, based on the heart configuration that includes the simulated source location, and based on Trayanova et al and Coates et al in respect to claims 18 and 22 above and include identifying of arrhythmia (see para [0009, 0011]).

Claim 32.    The method of claim 31 wherein the neuromodulation device is a stereotactic body radiation therapy device (as the combination of the neuromodulation device and treatment between Trayanova et al and Coates et al in respect to claims 18 and 22 above and include the late gadolinium enhancement magnetic resonance imaging LGE-MRI scanner or MRI scanner generate 3D models, see para [0080, 0087, 0137]).

Claim 33.    The method of claim 32 wherein the positioning includes a computing system sending instructions to the stereotactic body radiation therapy device (as cited in respect to the method claims 14 and 17 above and wherein the computer-executable code including instructions, see para [0010]).

Claim 34.    The method of claim 32 further comprising identifying anatomical parameters of the patient from images collected by the stereotactic body radiation therapy device (as the combination of the neuromodulation device and treatment Trayanova et al and Coates et al in respect to claim 22 above and include the atrial geometry with anatomical mapping features, see para [0077, 0093]).

Claim 35.    The method of claim 31 wherein the neuromodulation device is an ablation catheter and applying energy comprises applying radiofrequency energy that ablates neural or myocardial structures at the target site (as the combination of the neuromodulation device and treatment between Trayanova et al and Coates et al in respect to claims 22 and 30 above).

Claim 36.    The method of claim 31 wherein the neuromodulation device is a cryoablation catheter and applying energy comprises applying cooling energy that cryoablates neural or myocardial structures at the target site (as the combination of the neuromodulation device and treatment between Trayanova et al and Coates et al in respect to claims 22 and 28 above).

Claim 37.    The method of claim 31 wherein the neuromodulation device comprises an implantable pulse generator and applying energy comprises applying electrical energy to neural or myocardial structures at the target site (as the combination of the neuromodulation device and treatment between Trayanova et al and Coates et al in respect to claims 22 and 29 above).

Claim 38.    A method of treating a patient, comprising: identifying a source location of an arrhythmia within the heart of the patient by directing a computing system to:
Trayanova et al and Coates et al in respect to claims 14 and 22 above and include identifying of arrhythmia (see para [0009, 0011]).

Conclusion
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The prior art fails to teaching and/or suggesting of “the mapping ablation patterns of simulated heart configurations used to generate successful simulations to simulated cardiograms generated based on simulations based on simulated heart configurations that do not include an ablation pattern.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krummen et al discloses the system for computational localization of fibrillation sources is provided. In some implementations, the system performs operations comprising generating a representation of electrical activation of a patient's heart and comparing, based on correlation, the generated representation against one or more stored representations of hearts to identify at least one matched representation of a heart. The operations can further comprise generating, based on the at least one matched representation, a computational model for the patient's heart, wherein the computational model includes an illustration of one or more fibrillation sources in the patient's heart.	[US 10,319,144]
Trayonova et al discloses the system, computer-readable medium and method can include receiving three-dimensional imaging data of a subject's heart, the subject having an ICD, wherein the ICD causes an imaging artifact in the three-dimensional imaging data that includes regions that are free of the artifact and regions that are affected by the artifact; segmenting the regions that are free of the artifact into a plurality of normal tissue regions and remodeled tissue regions for the subject; extrapolating from the regions that are free of the artifact to provide extrapolated three-dimensional imaging data corresponding to the regions that are affected by the artifact; and simulating at least one of electrophysiological or electromechanical activity of the subject's heart using the segmented and extrapolated three-dimensional imaging data, the simulating including providing a preselected alteration of electrophysiological or electromechanical behavior of the subject's heart for a target of said subject-specific cardiac ablation procedure.	[US 10,363,100] and [US 2014/0088943]
Blauer et al discloses the electrophysiology mapping systems and methods that are used to determine longitudinal and transverse conduction velocities within myocardial tissue. The myocardial tissue can be contacted with at least three non-collinear electrodes. A selected electrical pacing protocol can include at least one pacing wave that is delivered to the at least three non-collinear electrodes. During each pacing wave, at least one pair of adjacent electrodes can generate an electrical activation pattern, and at least one additional electrode can detect the activation pattern. For each pacing wave, a processor determines a conduction velocity vector associated with the detection of the electrical activation pattern at a corresponding electrode. The processor can determine a singular value decomposition of the conduction velocity vectors 
Shmayahu et al discloses the organ geometry is rendered as a virtual material using a software environment (preferably a graphical game engine) which applies simulated optical laws to material appearance parameters affecting the virtual material's visual appearance, as part of simulating a scene comprising the simulated organ geometry, and optionally also comprising simulated views of a catheter probe used for sensing and/or treatment.  The physiology, motion physics, and/or other physical processes are simulated based on live inputs as part of associating material appearance properties to the simulated tissue's geometry.	[US 2019/0328458]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/09/2021